DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a locking device having a guard lock for safety doors, comprising: a mechanical actuator which can be fastened on a movable door part and a housing which interacts with the actuator and can be fastened to a door counterpart, which housing comprises: a receptor to which the actuator can be inserted, and a locking element which is displaceable between an unlocked position, in which the actuator can be released, and a locked position, in which the actuator can be fixed relative to the receptor, wherein the actuator comprises an engagement tongue having an engagement recess for mechanical operative engagement with a conical head end of the locking element in form of an engagement plunger, the engagement plunger being guided in the housing so as to be longitudinally displaceable a spring-biased manner in a plunger longitudinal direction relative to an inner fixed bearing, the inner fixed bearing carrying radially displaceable and fixable engagement elements which lock the engagement plunger at its inner contour in the locked position during a defined state, for which purpose the engagement plunger comprises an engagement stop at the inner contour which acts in the longitudinal direction, wherein the engagement recess formed on the engagement tongue of the actuator is rotationally symmetrical 

The closest prior art of record, U.S. Patent Application Publication Number 2011/0277520 to Nunuparov, discloses a locking device, comprising a mechanical actuator (bolt 12) which can be fastened on a movable door part and a housing (housing 13) which interacts with the actuator and is capable of being fastened to a door counterpart, which housing comprises a receptor (receiving part of housing 13) to which the actuator can be inserted, and the housing comprises a locking element (figure 1a and 1b) which is displaceable between an unlocked position, in which the actuator can be released, and a locked position, in which the actuator can be fixed relative to the receptor, wherein the actuator comprises an engagement tongue (rectilinear body of the bolt) having an engagement recess (cutout within 12) for mechanical operative engagement with a head end (distal end of the locking element; figure 2a and 2b) of the locking element in form of an engagement plunger (arm extending from 1), the engagement plunger being guided in the housing so as to be longitudinally displaceable a spring-biased manner in the in a plunger longitudinal direction relative to an inner fixed bearing (2), and carrying radially displaceable and fixable engagement elements (3) which lock the engagement plunger at its inner contour (complimentary shapes; figures 1a and 1b) in the locked position during a defined state, for which purpose the engagement plunger comprises an engagement stop wherein the engagement recess formed on the engagement tongue of the actuator is rotationally symmetrical for operative engagement with the conical head end of the engagement plunger as counterpart (paragraph 37; figures 7a and 7b), wherein the engagement tongue is provided with an electronic identification element (paragraph 12), and wherein the housing comprises a sensor device (7) for detecting electronic identification elements in an area of the receptor (paragraph 30).
However, Nunuparov does not disclose the explicit use of the locking device used on a door and a door frame, wherein the receptor comprises an insertion/pivot range for the engagement tongue in the unlocked position of at least 180°, and the electronic identification element being an RFID tag.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
January 11, 2022